Order filed July 30, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-19-00506-CV
                                   ____________

                         MICHAEL REEVES, Appellant

                                         V.

                   CENTRAL HOUSTON NISSAN, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-55206

                                    ORDER
      The reporter’s record has not been filed. The court reporter notified this court
that appellant has not paid or made arrangements to pay for the reporter’s record and
is not appealing as indigent.

      When he filed his original petition in the trial court, appellant also filed a
statement of inability to afford payment of court costs. “A party who files a
Statement of Inability to Afford Payment of Court Costs cannot be required to pay
costs except by order of the court as provided by this rule.” Tex. R. Civ. P. 145(a).
“Costs” includes fees charged by the court reporter for preparation of the appellate
record. Tex. R. Civ. P. 145(c).

         No contest to appellant’s statement appears in the clerk’s record, and we have
not received an order requiring appellant to pay costs pursuant to Rule 145.
Appellant is therefore permitted to proceed without payment of costs in the trial
court.

         Accordingly, the official court reporter for the 113th District Court is ordered
to file the reporter’s record by August 30, 2019.

                                     PER CURIAM




                                             2